Exhibit 99.2 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”), dated as of December 6, 2009, by and between Octus Inc., a Nevada corporation (the “ Company ”), and AGS Capital Group, LLC, (the “ Investor ”). WHEREAS: A.In connection with the Reserve Equity Financing Agreement by and between the parties hereto of even date herewith (the “ Reserve Equity Financing Agreement ”), the Company has agreed, upon the terms and subject to the conditions of the Reserve Equity Financing Agreement, to issue and sell to the
